 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 836250
 Phelan Hallinan Diamond & Jones, PC
 1617 JFK Boulevard, Suite 1400
 Philadelphia, PA 19103
 856-813-5500
 Attorneys for PHH MORTGAGE CORPORATION
 In Re:                                                   Case No: 17-21500 - ABA

 Josette M. Garrett                                       Hearing Date: 07/21/2020 @ 10:00
 Readus D. Garrett                                        AM

                                                          Judge: Andrew B. Altenburg, Jr

                                                          Chapter: 13

                         CERTIFICATION OF SERVICE

    1.     I, Marc Schroeder:

              represent the ______________________ in the above-captioned matter.

              am the secretary/paralegal for Phelan Hallinan Diamond & Jones, PC,
           who represents PHH MORTGAGE CORPORATION in the above captioned
           matter.

             am the _________________ in the above case and am representing
           myself.

    2.     On June 26, 2020 I sent a copy of the following pleadings and/or documents
           to the parties listed below:

           Motion for Relief

    3.     I hereby certify under penalty of perjury that the above documents were sent
           using the mode of service indicated.


Dated: June 26, 2020                            /s/ Marc Schroeder
                                                    Marc Schroeder
 Name and Address of Party Served             Relationship of               Mode of Service
                                             Party to the Case
                                                                   Hand-delivered

                                                                   Regular mail

                                                                   Certified mail/RR
Josette M. Garrett
223 Swedes Run Drive                Debtor
                                                                   E-mail
Riverside, NJ 08075
                                                                   Notice of Electronic Filing (NEF)

                                                                   Other__________________
                                                                 (as authorized by the court *)
                                                                   Hand-delivered

                                                                   Regular mail

                                                                   Certified mail/RR
Josette M. Garrett
36 Stonehaven Lane                  Debtor
                                                                   E-mail
Willingboro, NJ 08046
                                                                   Notice of Electronic Filing (NEF)

                                                                   Other__________________
                                                                 (as authorized by the court *)
                                                                   Hand-delivered

                                                                   Regular mail

                                                                   Certified mail/RR
Readus D. Garrett
223 Swedes Run Drive                Debtor
                                                                   E-mail
Riverside, NJ 08075
                                                                   Notice of Electronic Filing (NEF)

                                                                   Other__________________
                                                                 (as authorized by the court *)
                                                                   Hand-delivered

                                                                   Regular mail

Readus D. Garrett                                                  Certified mail/RR
36 Stonehaven Lane
                                    Debtor
Willingboro, NJ 08046                                              E-mail

                                                                   Notice of Electronic Filing (NEF)

                                                                   Other__________________
                                                                 (as authorized by the court *)




                                                   2
Brad J. Sadek                             Debtors’                              Hand-delivered
Sadek and Cooper                          Attorney
1315 Walnut Street                                                              Regular mail
Ste 502
Philadelphia, PA 19107                                                          Certified mail/RR

                                                                                E-mail

                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular mail
Andrew Van Wagner
                                                                                Certified mail/RR
Lundy Law, LLP
                                          Debtors’
1040 N. Kings Hwy.
                                          Attorney                              E-mail
Suite 305
Cherry Hill, NJ 08034
                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular Mail
Isabel C. Balboa
                                                                                Certified mail/RR
Chapter 13 Standing Trustee
Cherry Tree Corporate Center              Trustee
                                                                                E-mail
535 Route 38 - Suite 580
Cherry Hill, NJ 08002
                                                                                Notice of Electronic Filing (NEF)

                                                                                Other__________________
                                                                              (as authorized by the court *)
                                                                                Hand-delivered

                                                                                Regular Mail
U.S. Trustee
                                                                                Certified mail/RR
US Dept of Justice
Office of the US Trustee                  U.S. Trustee
                                                                                E-mail
One Newark Center Ste 2100
Newark, NJ 07102
                                                                                Notice of Electronic Filing (NEF)

                                                                                 Other__________________
                                                                              (as authorized by the court *)
       * May account for service by fax or other means as authorized by the court through the issuance of an Order
       Shortening Time.




                                                         3
